COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 THE STATE OF TEXAS,                           §               No. 08-14-00248-CR

                      State,                   §                 Appeal from the

 v.                                            §                346th District Court

 DANIEL CEDILLOS,                              §             of El Paso County, Texas

                       Appellee.               §               (TC# 20130D02144)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file

the brief until February 22, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before February 22, 2015.

       IT IS SO ORDERED this 13th day of January, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.